 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   RICARDO TORRES,                                     Case No. 1:17-cv-00888-LJO-SAB

12                  Plaintiff,                           ORDER CONTINUING STAY OF ACTION
                                                         AND DIRECTING PARTIES TO FILE
13           v.                                          STATUS REPORT

14   LA FAVORITA BROADCASTING, INC. et                   (ECF No. 46)
     al.,
15                                                       DEADLINE: MAY 17, 2019
                    Defendants.
16

17

18          Pursuant to the stipulation of the parties, this action has been stayed to submit the claims

19 to alternative dispute resolution. (ECF No. 29.) On November 16, 2018, the parties filed a joint
20 status report requesting an additional nine months to complete arbitration and informing the

21 Court that they had concerns regarding the selected arbitrator and that a discovery dispute

22 existed. (ECF No. 38.) On November 21, 2018, the Court conducted an informal telephonic

23 conference call with the parties to offer the Court’s assistance in resolving the discovery dispute.

24 (ECF No. 41.) On December 21, 2018, the parties filed a joint status report stating the the

25 disputes had largely been resolved, but that a dispute remains regarding the production of bank

26 statements. If the parties are unable to resolve this dispute, they shall submit a status report so
27 informing the Court. An order shall then issue setting forth briefing requirements.

28 / / /


                                                     1
 1                  Based on the foregoing, IT IS HEREBY ORDERED that:

 2          1.      The stay in this action is CONTINUED;

 3          2.      If the parties are unable to resolve their discovery dispute, they shall submit a

 4                  status report by January 2, 2019; and

 5          3.      The parties shall file a joint status report on or before May 17, 2019 or within

 6                  fourteen days of completion of the alternative dispute resolution, whichever is

 7                  sooner, addressing the status of arbitration

 8
     IT IS SO ORDERED.
 9

10 Dated:        December 26, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
